DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 8/31/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10, 671, 823 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Response to Amendment
Receipt is acknowledged of applicant’s amendment filed on 6/15/22.  Claims 12 and 14 amended.  Claims 1-20 are pending and an action on the merits is as follows.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance in Re Claim 1: Saki is cited because it is pertinent to Applicant’s disclosure . Saki discloses a detecting portion configured to simultaneously detect a fluorescence generated from a microparticle in plural wavelength regions and a displaying portion configured to display thereon detection results in the plural wavelength regions in a form of a spectrum. However none of the cited prior art of record, discloses, teach or fairly suggest  specifically a  short pass filter comprising an optical element for filtering the near-infrared excitation wavelength and the near-infrared emission wavelength; and a camera comprising an optical lens for collecting the near- infrared emission wavelength, wherein the camera is in operable communication with the short pass filter; and wherein the camera is adapted to receive the near-infrared emission wavelength through the optical lens from the short pass filter; an integrated circuit in electronic communication with the camera, wherein the near- infrared emission wavelength of the indicia is received by the integrated circuit from the camera and wherein the integrated circuit generates a corresponding signal: wherein the camera captures a resulting image from the corresponding signal. These limitations in conjunction with other limitations are not anticipated by nor made obvious over the prior art of record.
The following is an examiner’s statement of reasons for allowance in Re Claim 12: Saki discloses a detecting portion configured to simultaneously detect a fluorescence generated from a microparticle in plural wavelength regions and a displaying portion configured to display thereon detection results in the plural wavelength regions in a form of a spectrum. However none of the cited prior art of record, discloses, teach or fairly suggest  specifically; exciting the upconverting nanoparticle ink with filtered near-infrared excitation wavelength generated by a laser; filtering near-infrared emission from the upconverted nanoparticle ink with a short pass filter comprising an optical element adapted to receive filter the near- infrared emission and near-infrared excitation wavelength; collecting filtered near-infrared emission from the upconverting nanoparticle ink with a camera through an optical lens of the camera, wherein the camera is in 4operable communication with the short pass filter; and decoding the near-infrared emission wavelength from the upconverting nanoparticle ink with a reader application in electrical communication with the camera; wherein the reader application comprises an integrated circuit in electronic communication with the camera, the integrated circuit adapted to receive the near-infrared emission wavelength of the upconverted nanoparticle ink from the camera. These limitations in conjunction with other limitations are not anticipated by nor made obvious over the prior art of record.
The following is an examiner’s statement of reasons for allowance in Re Claim 16: Saki discloses a detecting portion configured to simultaneously detect a fluorescence generated from a microparticle in plural wavelength regions and a displaying portion configured to display thereon detection results in the plural wavelength regions in a form of a spectrum. However None of the cited prior art of record, discloses, teach or fairly suggest  specifically   utilizing an aperture in operable communication with the substrate; collecting near-infrared emission from the upconverting nanoparticle inks by an optical element in operable communication with the substrate, the optical element adapted to receive the near-infrared excitation; reading the near-infrared emission wavelength by a reader application; and displaying an output of the filtered near-infrared emission wavelength on an electronic device in electrical communication with the reader application. These limitations in conjunction with other limitations are not anticipated by nor made obvious over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266. The examiner can normally be reached 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONJI N JOHNSON/Primary Examiner, Art Unit 2887